Title: From George Washington to Richard Peters, 4 December 1778
From: Washington, George
To: Peters, Richard


  
    Sir
    Elizabeth Town [N.J.] 4th December 1778
  
I had the honor of receiving yours of the 24th ulto on the Road between Fredericksburg and this place. As soon as the Troops destined for the Middle Brook Cantonment have arrived at that Ground I shall detach one Regiment to Philada and another to Trenton agreeable to the desire of the Board. I shall set out for Middle Brook in the Morning, at which place I expect to meet two of the Virginia Brigades. the other and a considerable part of the Pennsylvanians and Marylanders are employed in escorting the Convention Troops from the North River to Delaware and securing the communication between them and the disaffected parts of the States of New York and New Jersey. I am &ca.
